Filed 3/17/21 In re A.R. CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


In re A.R., a Person Coming                                  B305509
Under the Juvenile Court Law.                                (Los Angeles County
                                                             Super. Ct. No.
                                                             18CCJP03226A)


LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,

         Plaintiff,

         v.

M.M.,

         Defendant and Appellant;

A.R.,

         Respondent.
      APPEAL from an order of the Superior Court of Los
Angeles County, Jana M. Seng, Judge. Dismissed.
      Elizabeth C. Alexander, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Marissa Coffey, under appointment by the Court of Appeal,
for Respondent A.R.

              ___________________________________

                     I.    INTRODUCTION

      In a prior July 15, 2019, opinion (In re A.R. (July 15, 2019,
B294214) [nonpub. opn.]), we affirmed the juvenile court’s
jurisdiction and disposition orders that resulted from the
unsanitary condition of mother M.M.’s home which presented a
health hazard to the child A.R., who was then 17 years old.
      In this appeal, mother contends that the juvenile court
erred by failing to make a visitation order at the Welfare and
Institutions Code section 366.221 permanency review hearing or
a finding that visitation would be detrimental to the child. By
failing to address visitation, mother contends, the court
effectively delegated to the child whether visitation would occur.
Because the child turned 18 years old during the pendency of this
appeal and we cannot provide mother effective relief, we dismiss
mother’s appeal as moot.




1     All further statutory references are to the Welfare and
Institutions Code.




                                 2
                     II.    BACKGROUND2

       On September 11, 2019, mother’s attorney filed a walk-on
request asking the juvenile court to address, among other things,
violations of the court’s visitation order as mother had not had
visits with the child. The court ordered the Los Angeles County
Department of Children and Family Services (Department) to
provide an update concerning mother’s visits with the child.
       In its September 23, 2019, Last Minute Information for the
Court, the Department attached the child’s August 8, 2019,
affidavit that stated, “No phone contact with mom, no physical
visits/contact with mom, no conjoint counseling with mom, and no
return home.” According to the Department, “During each
monthly visit in placement, [the social worker] makes it a point
to inquire about whether [the child] is open to have visits with
his mother. [The child] continues to adamantly report that he
does not want any visits/contact with his mother and that he does
not want to be returned to his mother’s care.”
       Thereafter, on September 26, October 9, and
December 23, 2019, and again on January 9, 2020, the child
signed affidavits stating that he did not want to have visits or
contact with mother. On February 26, 2020, the child provided
his social worker with the following written statement: “I do not
want to go to therapy with my mom, nor have any contact with
her at all. I don’t want to talk to her at all and I did as you asked



2     For context, we provide a brief review of the child’s
statements concerning his desire to have contact with mother
during the period leading up to the March 6, 2020, section 366.22
hearing.




                                 3
and considered and my decision is to not have any contact with
my mother at all.”

                       III.   DISCUSSION

       In her appeal, mother contends that the juvenile court
erred by failing to make a visitation order at the section 366.22
permanency review hearing or a finding that visitation would be
detrimental to the child. She also contends that, by failing to
address visitation, the court effectively delegated to the child
whether visitation would occur. We requested that the parties
submit supplemental letter briefs addressing whether there is
authority for the proposition that the juvenile court can force the
child, as an adult, to visit mother and whether mother’s appeal is
moot if there is no such authority.3
      An appellate court ordinarily will dismiss an appeal when
it cannot grant effective relief. (In re N.S. (2016) 245 Cal.App.4th
53, 59–60 [“the critical factor in considering whether a
dependency appeal is moot is whether the appellate court can
provide any effective relief if it finds reversible error”].) A court
may, however, “exercise its inherent discretion to resolve an issue
when there remain ‘material questions for the court’s
determination’ [citation], where a ‘pending case poses an issue of
broad public interest that is likely to recur’ [citation], or where
‘there is a likelihood of recurrence of the controversy between the
same parties or others.’” (Id. at p. 59.)
      In response to our request for letter briefs, the child states
that he is unaware of any authority that empowers a juvenile

3    We included the Department in our request. The
Department did not file a letter brief.




                                 4
court to force an adult child to visit a parent and argues that
mother’s appeal is thus moot.
       In her response to our request for letter briefs, mother does
not identify any authority empowering a juvenile court to force
an adult child to visit a parent and concedes that this court
cannot grant her “direct relief” because the child is now 18 years
old. Nevertheless, mother requests that we exercise our
discretion to resolve her appeal because the issues of parental
visitation and family reconciliation after reunification services
have ended and a child has transitioned to long-term foster are
issues of public interest. Mother states that her “appeal is about
the fundamental right of a parent to be able to maintain family
relationships” and she has “personal and dignitary interests in
continuing contact with her son.”
       Even assuming for purposes of argument that the juvenile
court erred, the issues mother raises are moot as the child turned
18 years old during the pendency of this appeal. We are aware of
no authority, and the parties have not cited any, that would allow
the juvenile court to force the child, as an adult, to visit mother.
Accordingly, we cannot provide effective relief and the issues
regarding visitation with the child are moot. (In re N.S., supra,
245 Cal.App.4th at p. 59.) We decline mother’s request to
exercise our discretion to resolve her appeal.




                                 5
                      IV.   DISPOSITION

     The appeal is dismissed.

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                     KIM, J.



We concur:




             BAKER, Acting P. J.




             MOOR, J.




                                6